

 
 

--------------------------------------------------------------------------------

 





MERGER AGREEMENT AND PLAN OF MERGER




THIS MERGER AGREEMENT AND PLAN OF MERGER (the “Agreement”) is made and entered
into this 13th day of July 2011, by and between FasTrack, Inc., a corporation
organized under the laws of the State of Delaware (hereafter “Fast”) and North
Horizon, Inc., (hereinafter "North"), a corporation organized under the laws of
the State of Nevada, and North First General, Inc, a wholly owned subsidiary of
North (hereafter "Sub").
WITNESSETH:
WHEREAS, North desires to acquire Fast by way of a merger transaction whereby
Sub will be merged with and into Fast and 100% of the issued and outstanding
shares of Fast common stock will be exchanged for shares of North common stock,
whereupon Fast will be the surviving corporation and become the wholly owned
subsidiary of North (Merger Sub and Fast are collectively referred to herein as
the “Constituent Corporations”);
 
WHEREAS, the Boards of Directors of Sub and Fast, respectively deem it advisable
and in the best interest of each entity and their respective shareholders that
Sub merges with and into Fast pursuant to those terms and conditions set forth
in this Agreement and the Articles of Merger or Certificate of Merger to be
filed and pursuant to applicable provisions of law (such transaction is
hereafter referred to as the “Merger”);
 
WHEREAS, each of the parties to this Agreement desires to make certain
representations, warranties, and agreements in connection with the transactions
contemplated herein and also to prescribe various conditions thereto.
 
NOW THEREFORE, in consideration of the promises and of the mutual covenants
herein contained and other good and valuable consideration, the sufficiency of
which is hereby acknowledged,  the parties hereto hereby agree as follows:
 
SECTION 1. ACQUISITION OF FAST.
 
 The parties to this Agreement do hereby agree that at the Closing and Effective
Time of the Merger (the terms Closing and “Effective Time of the Merger” as
defined in Section 6 hereof),  Sub will merge with and into Fast premised upon
the terms and conditions set forth herein and in accordance with the provisions
of applicable law.  Pursuant to the Merger Fast shareholders on a fully diluted
basis will exchange their Fast common stock for shares of North’s authorized but
previously unissued common stock after the reverse split is effective. The Fast
shareholders shall receive the number of shares that will constitute ninety-two
per cent (92%) of the issued and outstanding shares of North after the Closing
or Effective Time of the Merger.  It is the intention of the parties hereto that
this transaction qualifies as a tax-free reorganization under Section
368(a)(2)(E) of the Internal Revenue Code of 1986, as amended, and related
sections thereunder.
 
SECTION 2.   TERMS OF MERGER.
 
In accordance with the provisions of this Agreement and the requirements of
applicable law, Sub will be merged with and into Fast as of the Effective Time
of the Merger.  Fast will be the surviving corporation (hereafter sometimes
referred to as the “Surviving Corporation”) as the wholly owned subsidiary of
North and the separate existence of Sub will cease at the Effective Time of the
Merger.  Fast as the Surviving Corporation, will succeed to and assume all the
rights and obligations of Sub in accordance with applicable law, as described
below.  Consummation of the Merger will be upon the following terms and subject
to the conditions set forth herein.
 
 
 

--------------------------------------------------------------------------------

 
(a) Corporate Existence.  Commencing at the Effective Time of the Merger, the
separate corporate existence of Sub will cease and the Surviving Corporation
will continue its corporate existence as a Delaware corporation: and
 
(i) The Surviving Corporation will thereupon and thereafter possess all rights,
privileges, powers franchises and property (real, personal, and mixed) of each
of the Constituent Corporations;
 
(ii) all debts due to either of the Constituent Corporations, on whatever
account, all causes in action and all other things belonging to either of the
Constituent Corporations, will, except as otherwise set forth herein, be taken
and deemed to be transferred to and will be vested in the Surviving Corporation
by virtue of the Merger without further act or deed; and
 
(iii) all rights of creditors and all liens, if any, upon any property of any of
the Constituent Corporations will be preserved unimpaired, limited in lien to
the property affect by such  liens immediately prior to the Effective Time of
the Merger, and all debts, liabilities, and duties of the Constituent
Corporation will thenceforth attach to the Surviving Corporation.
 
(b) Effective Time of the Merger.  At the Effective Time of the Merger,
 
(i) the Certificate of Incorporation and Bylaws of Fast, as existing and in
effect immediately prior to the Effective Time of the Merger will be and remain
the Certificate of Incorporation and Bylaws of the Surviving Corporation;
 
(ii) the members of the Board of Directors of Sub holding office immediately
prior to the Effective Time of the Merger will resign as directors and executive
officers, effective at the Effective Time of the Merger and the incumbent
directors of Fast will remain as the directors of the Surviving Corporation; and
 
(iii) the North Board of Directors of North will take all necessary requisite
actions to appoint as additional directors to the North Board those persons
set  forth in Section 2(e)(ii) below.
 
(c) Conversion of Securities.  At the Effective Time of the Merger and without
any action of the part of North, Sub, Fast or the holders of any of the
securities of any of these corporations, each of the following will occur:
 
(i) The shares of Fast common stock on a fully diluted basis will be converted
into the right to receive an aggregate number of shares of North common stock to
constitute ninety-two per cent (92%) of the issued and outstanding shares of
North. “Fully diluted” shall mean that Fast shall include all shares it will
issue in connection with its present obligation to others. Holders of
certificates previously evidencing shares of Fast common stock outstanding at
the Effective Time of the Merger, will cease to have any rights with respect to
such shares of Fast common stock, except as otherwise provided herein or by
law.  Those persons receiving shares of North common stock and the number of
shares to be received pursuant to the terms of the Merger and this Agreement are
set forth in Attachment No. 2(c) annexed hereto.
 
 
 

--------------------------------------------------------------------------------

 
(ii) Any shares of Fast capital stock held in the treasury of Fast immediately
prior to the Effective Time of the Merger, will automatically be canceled and
extinguished without any conversion thereof and no payment will be made with
respect thereto.  After the Merger, the stock transfer books of Fast will be
closed and thereafter, there will be no further registration of transfers on the
stock transfer books of the Surviving Corporation of any shares of Fast common
stock.
 
(iii) The one share of common stock of Sub issued and outstanding immediately
prior to the Effective Time of the Merger will remain in existence as one share
of common stock of the Surviving Corporation, which will be owned solely by
North.
 
(d) Restricted Securities.
 
(i) None of the shares of North common stock into which the shares of Fast
common stock are to be converted will be registered under the Securities Act of
1933, as amended (the “Securities Act”), but will be deemed to have been issued
pursuant to an exemption or exemptions therefrom (subject to the satisfaction of
certain other terms and conditions hereof) and will be considered “restricted
securities” within the meaning of Rule 144 promulgated under the Securities
Act.  All shares of North common stock to be issued pursuant to this Agreement
will be exempt from registration under the Securities Act pursuant to Section
4(2) of that Act and/or Regulation D, Rule 506 promulgated thereunder or other
exemption, and certificates representing the shares will bear a restrictive
legend worded substantially as follows and as may otherwise be required:
“The shares represented by this certificate have not been registered under the
Securities Act of 1933 (the “Act”) and are “restricted securities” as that term
is defined in Rule 144 under the Act.  The shares may not be offered for sale,
sold or otherwise transferred except pursuant to an exemption from registration
under the Act, the availability of which is to be established to the
satisfaction of the corporation.”
 
(ii) At the Closing, North will direct its transfer agent to record as soon as
practicable after the Closing, the issuance of North common stock to the holders
of Fast common stock pursuant to the provisions set forth above.  The transfer
agent will annotate its records to reflect the restrictions on transfer embodied
in the legend set forth above.  There will be no requirement of North to
register under the Securities Act any shares of Fast common stock in connection
with the Merger.
 
(e) Other Matters.
 
(i) Immediately prior to the Merger, Fast shall notify North as to the number of
shares of common stock it has issued and outstanding on a fully diluted
basis.  North will have no more than 13,251,250 shares of North common stock
outstanding which shares are prior to the reverse split.  There are no other
series of common stock or preferred stock of either Fast or North issued and
outstanding.
 
 
 

--------------------------------------------------------------------------------

 
(ii) Immediately prior to the Closing, North’s Board of Directors will nominate
and elect directors of the North Board, Vivian Liu, Henry Esber, Ph. D., and
Ziad Mirza, M.D.; which persons will be designated by Fast and which appointment
shall be effective upon the Closing.  All new directors will accept their
appointment and will serve in such capacities until the next meeting of
shareholders of North at which directors are elected.
 
(iii) Upon the execution of this Agreement North will make the appropriate
requisite notice filings with the Securities and Exchange Commission (“SEC”) to
report the contemplated transaction and will also make such other filings and
notifications with the SEC and state regulatory agencies as may be necessitated
by this Agreement.
 
(iv) Prior to the Closing North will take all necessary and requisite actions to
amendits Articles of Incorporation and change its corporate name to Innovus
Pharmaceuticals, Inc., and adopt resolutions providing for a reverse split of
the issued and outstanding shares of common stock of North on the basis of ten
shares into one share of common stock and providing for authorized shares of
common stock of 150,000,000 shares, par value of $.001 per share.  North will
prepare such documents and make such filings necessary to amend North’s Articles
of Incorporation.
 
(v) If at any time after the Closing any further action is necessary, desirable,
or prudent to carry out the intent and purposes of this Agreement, the officers
and directors of North are hereby fully authorized to take, and will use their
reasonable efforts to take all such lawful and necessary action.
 
SECTION 3.  DELIVERY OF SHARES.
 
On or as soon as practicable after the Effective Time of the Merger, Fast will
use its reasonable efforts to cause the holders of Fast common stock (“Fast
Shareholders”) to surrender to North’s transfer agent for cancellation all
certificates or other evidences of ownership representing shares of Fast common
stock, against delivery of certificates representing the shares of North common
stock for which Fast common stock is to be converted in the Merger pursuant to
Section 2 hereof.  Each Fast Shareholder will be required prior to or upon
surrender of their Fast common stock to deliver to North an “investment letter”
or other written instrument acceptable to the parties hereto, providing, among
other things, whether or not the investor is an “accredited investor” as defined
under Regulation D of the Securities Act.  Until surrendered and exchanged as
provided herein, each outstanding certificate which prior to the Effective Time
of the Merger represented Fast common stock will be deemed for all corporate
purposes to evidence ownership of the number of shares of North common stock
into which the shares of Fast common stock represented by such Fast certificate
will be converted hereunder.
 
                SECTION 4. REPRESENTATIONS AND WARRANTIES OF FAST.
 
 Fast hereby represents and warrants to North as of the date hereof and as of
the Closing of this Agreement the following representations and warranties:
 
(a) Fast is duly and validly incorporated under the laws of the State of
Delaware and is in good standing and duly qualified to do business in any state
where required to be so qualified.
 
 
 

--------------------------------------------------------------------------------

 
(b) Fast has the requisite power and authority to enter into this Agreement and
such other agreements and documents relating to this Agreement (the ”Transaction
Documents”), to which it is a party and to perform its obligations and covenants
hereunder and thereunder.  The execution and delivery of this Agreement and
other Transaction Documents to which Fast is a party and the consummation of the
transactions contemplated hereby and thereby, have been or will prior to the
Closing and the Effective Time of the Merger be duly authorized by Fast’s Board
of Directors as appropriate and by its shareholders, if required.  The execution
of this Agreement and other Transaction Documents do not materially violate or
breach any material agreement or contract to which Fast is a party and, to the
extent required.  Fast has or will have by Closing, obtained all necessary
approvals or consents required by any agreement to which Fast is a party.  The
execution and performance of this Agreement and the other Transaction Documents
will not violate or conflict with any provision of Fast’s Articles of
Incorporation or Bylaws in effect as of the date hereof.
 
(c) Fast has financial statements which are maintained in accordance with United
States generally accepted accounting principles and the most recent financial
statements have been presented to North. Fast is engaged in the business of
developing and marketing pharmaceutical products and other products for the
medical industry, nationally and internationally.  Any liens and encumbrances
against the assets of Fast are disclosed and set forth in the financial
statements attached as Exhibit B.  Fast has no obligations, liabilities, or
commitments, contingent or otherwise, of a material nature, which have not been
disclosed on its audited financial statements.
 
(d) Fast warrants and represents that it has the authority to execute this
Agreement whereby North will become the owner of Fast.
 
(e) Fast is not a party to any material pending litigation and to the knowledge
of its executive officer, no governmental investigation or proceeding and no
litigation, claims, assessments, or  governmental proceedings are threatened in
writing against Fast.
 
(f)  Neither Fast nor any of its officers, employees, or agent or any other
person acting on behalf of Fast has directly or indirectly within the past five
years, given or agreed to give any gift or similar benefit to any person who is
or may be in a position to help or hinder Fast’s business, or assist in
connection with any actual or proposed transaction, which (i) might be
reasonably expected to subject it to any material damage or penalty in any
action or to have a material adverse effect on Fast or its business, assets,
properties, financial condition, or results of operation (a “Material Adverse
Effect”), (ii) if not given in the past, might have reasonably been expected to
have had a Material Adverse Effect, or (iii) if not continued in the future,
might be reasonably expected to have a Material Adverse Effect or to subject
Fast to material suit or penalty in any action.
 
(g) Fast has, or by the Effective Time of the Merger will have filed all
material tax, governmental and/or related forms and reports (or extensions
thereof) due or required to be filed in the ordinary course to its business and
has paid, or will have paid or made adequate provisions for all taxes or
assessments which have become due as of the Effective Time of the Merger.
 
(h) Fast hast not materially breached any material agreement to which it is a
party or obligated by.  Fast has given North copies of or access to all material
contracts, commitments, and/or agreements to which it is a party.
 
(i)   Information regarding Fast which has been delivered to North for use in
connection with the Merger, was at the time provided true and accurate in all
material respects.
 
(j) Fast has and at the Closing will have disclosed in writing to North all
events, conditions and facts materially affecting the business, financial
conditions (including any liabilities contingent or otherwise) or results of
operations of Fast.
 
 
 

--------------------------------------------------------------------------------

 
(k)  Fast has complied in all material respects with all applicable laws,
regulations, and orders of all governmental bodies and agencies, including
applicable securities laws, and regulations, and environmental laws and
regulations, except where such noncompliance in the aggregate has not had, and
would not be reasonably expected to have a Material Adverse Effect. Fast has not
received notice of any noncompliance with the foregoing, not is it aware of any
claims or claims threatened in writing in connection therewith.
 
(l)  Except as otherwise disclosed herein or by a written attachment hereto, no
officer, director, or affiliate of Fast has been, within the past five years,
(i) a party to any bankruptcy petition against such person or against any
business of which such person was affiliated; (ii) convicted in a criminal
proceeding or subject to a pending criminal proceeding (excluding traffic
violations and other minor offenses); (iii) subject to any order, judgment, or
decree, not subsequently reversed, suspended, or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining, barring,
suspending, or otherwise limiting their involvement in any type of business,
securities, or banking activities; or (iv) found by a court of competent
jurisdiction in a civil action by the SEC or the Commodity Futures Trading
Commission, to have violated a federal or state securities or commodities law
and which judgment has not been reversed, suspended, or vacated.
 
(m)   Except as disclosed to North in writing and annexed hereto as Attachment
No. 4(m) Fast has no material contracts, commitment, arrangements, or
understandings relating to its business, operations, financial condition,
prospects, or otherwise.  For purposes of Section 4(m) “material” means payment
or performance of a contract, commitment, arrangement, or understanding in the
ordinary course of business, which is expected to involve payments to any third
party in excess of $10,000. Fast disclosed and provided copies of and Employment
Agreement with Vivian Liu and a Financial Advisory and Consulting Agreement with
Dawson James Securities, Inc.
 
(n) Fast does not have or maintain any employee benefit, bonus, incentive
compensation, profit-sharing, equity, stock bonus, stock option, stock
appreciation rights, restricted stock, other stock-based incentive, executive
compensation agreement, employment agreement, deferred compensation, pension,
stock purchase, employee stock ownership, savings, retirement, supplemental
retirement, employment related change-in-control, severance, salary
continuation, layoff, welfare (including without limitation, health, medical,
prescription, dental, disability, salary continuation, life, accidental death,
travel accident, and other insurance), vacation, holiday, sick leave, fringe
benefit, or other benefit plan, program, or policy, whether qualified or
nonqualified, and any trust, escrow, or other agreement related thereto covering
any present or former employees, directors, or their respective dependents other
than the Employment Agreement between Fast and Vivian Liu.
 
(o)   There are no actions, proceeding, or investigations pending or threatened
against Fast and, after making appropriate investigation to the best of its
knowledge, none is threatened before any federal or state environmental
regulatory body, or before any federal or state court, alleging noncompliance by
Fast or any predecessor in interest with the Comprehensive Environmental
Response, Compensation and Liability Act of 1990 (“CERCLA”) or any other
Environmental Laws.  To Fast’s knowledge after due investigation:
 
 
 

--------------------------------------------------------------------------------

 
(i) there is no reasonable basis for the institution of any action, proceeding,
or investigation against Fast under any Environmental Law;
 
(ii) Fast is not responsible under any Environmental Law for any release by any
person at or in the vicinity of real property of any hazardous substance (as
defined by CERCLA), caused by the spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, or disposing of
any such hazardous substance into the environment;
 
(iii) Fast is not responsible for any costs of any remedial action required by
virtue of any release of any toxic or hazardous substance, pollutant, or
contaminant into the environment including, without limitation, costs arising
from security fencing, alternative water supplies, temporary evacuation and
housing, and other emergency assistance undertaken by any environmental
regulatory body;
 
(iv) Fast is in material compliance with all applicable Environmental Laws; and
 
(v) no real property, now or in the past, used, owned, managed, or controlled by
Fast contains any toxic or hazardous substance including, without limitation,
any asbestos, PCBs, or petroleum products or byproducts in any form, the
presence, location, or condition of which violates any Environmental Law, or
cannot be cleaned by ordinary reclamation procedures customary in the oil and
gas industry.
 
For purposes of this Agreement, “Environmental Laws” means any federal state,
local or municipal statute, ordinance, or regulation or order, ruling or other
decision of any court, administrative agency, or other governmental authority
pertaining to the release of hazardous substances (as defined in CERCLA) into
the environment.
 
(p)    No representation or warranty in this section, nor statement in any
document, certificate, or schedule furnished or to be furnished pursuant to this
Agreement by Fast or in connection with the transactions contemplated hereby,
contains or contained any untrue statement of a material fact, nor does or will
omit to state a material fact necessary to make any statement of fact contained
herein or therein not misleading.  Fast has maintained, and will until the
Closing, maintain in full force and effect adequate policies of insurance with
coverage sufficient to meet the normal requirements of its business.
 
(q) Fast had the opportunity to ask questions and receive answers regarding the
business, affairs, and matters of North.
 
(r) Fast is satisfied with their understanding and knowledge regarding North and
its current status.
 
SECTION 5.    REPRESENTATIONS AND WARRANTIES OF NORTH AND ITS SUB.
 
North and its Sub, jointly and severally, represent and warrant as of the date
hereof and as of the Closing that:
 
(a) As of the date hereof and the Closing and the Effective Time of the Merger,
the shares of North common stock to be issued and delivered to Fast shareholders
hereunder and in connection herewith will, when so issued and delivered,
constitute duly authorized, validly and legally issued, fully-paid and
nonassessable shares of North common stock, free of all liens and encumbrances.
 
 
 

--------------------------------------------------------------------------------

 
(b) North and its Sub have the requisite corporate power to enter into this
Agreement and to perform their respective obligations hereunder.  The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby, (i) have been or will, prior to the Closing and the
Effective Time of the Merger, be duly authorized by the respective Boards of
Directors of North and its Sub, and by North as the sole stockholder of Sub; and
(ii) except as otherwise set forth herein, do not have to be approved or
authorized by the shareholders of North other than the amendments and changes to
North’s Articles of Incorporation.  The execution and performance of this
Agreement will not constitute a material breach of any agreement, indenture,
mortgage, license, or other instrument or document to which North or its Sub is
a party or to which either is otherwise subject and will not violate any
judgment, decree, order, writ, law, rule, statute, or regulation applicable to
North or its Sub.  The execution and performance of this Agreement will not
violate or conflict with any provisions of the respective Certificates of
Incorporation or Bylaws of either North or its Sub.
 
(c) North has delivered to Fast its audited financial statements for the period
ended December 31, 2010, with unaudited financial statements for the three month
period ended March 31, 2011.  The North Financial Statements are complete,
accurate, and fairly present the financial condition of North as of the dates
thereof and the results of its operations for the periods then ended.  The North
Financial Statements have been prepared in accordance with United States
generally accepted accounting principals applied on a consistent basis (except
as may be indicated therein or in the notes thereto) and fairly present the
financial position of North as of the dates thereof and the results
of  operations and changes in financial position for the periods then
ended.  Other than as set forth in any schedule or exhibit attached hereto, and
except as may otherwise be set forth or referenced herein, there are no material
liabilities or obligations, either fixed or contingent, not disclosed or
referenced in the North Financial Statements or in any exhibit or notes thereto
other than contracts or obligations occurring in the ordinary course of
business, since March 31, 2011, and no such contracts or obligations occurring
in the ordinary course of business constitute liens or other liabilities which
materially alter the financial condition of North as reflected in the North
Financial Statements.  North has, or will have at the Closing good title to all
assets, properties, or contracts shown on the North Financial Statements subject
only to dispositions and other transactions in the ordinary course of business,
the disclosures set forth herein, and liens and encumbrances of record.
 
(d) North is categorized as a shell company under the periodic reporting forms
of the U.S. Securities and Exchange Commission.
 
(e) North’s Sub has no financial statements because it was recently organized
for the sole purpose of effectuating the Merger and it has been, is, and will be
inactive except for purposes of the Merger.  Sub has no assets, liabilities,
material contracts, or obligations of any kind other as incurred in the ordinary
course in connection with its incorporation in Utah.  Sub has no subsidiaries or
affiliates.
 
(d) North is not a party to any litigation in any capacity and North has no
liabilities or commitments other than those stated in its most recent financial
statements.
 
(e) Other than a liability to its major shareholder North is not a party to any
employment contract with any officer or director or stockholder, nor to any
lease, agreement, or any other commitment not in the usual and ordinary course
of business, nor to any pension, insurance, profit-sharing or bonus plan.
 
(f) North is not a defendant, nor a plaintiff against whom a counterclaim has
been asserted, in any litigation, pending or threatened, nor has any material
claim (which claim is in excess of $10,000) been made or asserted against North,
nor are there any proceedings threatened or pending before any federal, state,
or municipal government, or any department, board, body, or agency thereof,
involving North.
 
 
 

--------------------------------------------------------------------------------

 
(g) North is not in default under any agreement to which it is a party nor in
the payment of any of its obligations other than the liability to its major
shareholder.
 
(h) North filed its report on Form 10-Q for the period ended March 31, 2011, and
North received notification of the acceptance of the filing.  North has no
pending comments from the SEC.
 
 (i)  Between the date hereof and the Closing, North will not have (i) paid or
declared any dividends on or made any distributions in respect of, or issued,
purchased or redeemed, any of the outstanding shares of its capital stock, or
(ii) made or authorized any changes in its Articles of Incorporation or in any
amendment thereto or in its Bylaws except for those as provided in this
Agreement, or (iii) made any commitments or disbursements or incurred any
obligations or liabilities of a substantial nature and which are not in the
usual and ordinary course of business, or (iv) mortgaged or pledged or subjected
to any lien, charge, or other encumbrance any of its assets, tangible or
intangible, except in the usual and ordinary course of its business, or (v)
sold, leased, or transferred or contracted to sell, lease, or transfer any
assets, tangible or intangible, or entered into any other transactions, except
in the usual and ordinary course of business, or (vi) made any material change
in any existing employment agreement or increased the compensation payable or
made any arrangement for the payment of any bonus to any officer, director,
employee, or agent.
 
(j)  This Agreement has been duly executed by North and the execution and
performance of this Agreement will not violate, or result in a breach of, or
constitute a default in, any agreement, instrument, judgment order or decree to
which it is a party or to which it is subject nor will such execution and
performance constitute a violation of or conflict with any fiduciary to which it
is subject.
 
(k) North is not in default with respect to any order, writ, injunction, or
decree of any court or federal, state, municipal, or other governmental
department, commission, board, bureau, agency or instrumentality, and there are
no actions, suits, claims, proceedings, or investigations pending or, to the
knowledge of North, threatened against or affecting North at law or in equity,
or before or by any federal, state, municipal or other governmental court,
department, commission, board, bureau, agency, or instrumentality, domestic or
foreign.  Other than the exception noted above, North has complied in all
material respects with all laws, regulations and orders applicable to its
business.
 
(l) All information regarding North provided to Fast or set forth in any
document or other communication, to the best of North’s knowledge, is true,
complete, and accurate in all material respects, not misleading and was and is
in compliance with all applicable laws and regulations.
 
(m) North believes that it is and has been in material compliance with and has
conducted its business in compliance with applicable laws, orders, rules, and
regulations including applicable securities laws and regulations and
environmental laws and regulations, except where any noncompliance has and will
have, in the aggregate, no material adverse effect.
 
(n) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby will (i) result in any payment, whether
severance pay or unemployment compensation becoming due and payable to any
person or entity; (ii) increase any benefits otherwise payable to any person or
entity; or (iii) result in the acceleration of the time of payment or vesting of
any benefits.
 
 
 

--------------------------------------------------------------------------------

 
(o) After the closing of this Agreement North’s business, operations, or assets
will not be restricted or impaired.
 
(p) To the best of North’s knowledge North is unaware of any reasonable basis
for the initiation of any action, proceeding, or investigation against North
under any Environmental Law.
 
(q) No representation or warranty by North stated in this Agreement nor any
statement contained in any certificate, schedule, or other communication
provided relating to the provisions hereof contains or will contain any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements therein not misleading or incomplete. All documents
North delivers will be original or exact copies thereof.
 
(r)  North is a corporation duly organized and validly existing and in good
standing under the laws of the State of Nevada, is not qualified to transact
business in any other state; and has an authorized capitalization of 80,000,000
shares of which there are issued and outstanding 13,251,250 shares of common
stock, par value of $0.001 per share. North has the corporate power to enter
into this Agreement.   All of North’s issued and outstanding shares of common
stock are duly authorized, validly issued, fully paid and nonassessable.  There
are no existing options, calls, claims, warrants, preemptive rights,
registration rights, or commitment of any character relating to the issued or
unissued capital stock other than as set forth in this Agreement.
 
(s) No representation or warranty by North or its Sub stated in this Agreement
and no statement contained in any certificate, schedule, or other communication
furnished pursuant to or in connection with the provisions hereof, contains or
will contain any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements therein not
misleading.  All documents delivered by North will be complete and accurate
copies thereof.
 
 SECTION 6. TIME AND PLACE OF CLOSING.
 
 The Closing shall be held on such date and at such other time and place as may
be mutually agreed upon between the parties in writing (hereinafter "the
Closing.") The “Effective Time of the Merger” will be that date and time
specified in the Articles of Merger or Certificate of Merger as the date on
which the Merger will become effective.
 
SECTION 7.  ACTIONS PRIOR TO CLOSING.
 
(a)  During the period between the date hereof and the Closing, North shall
conduct its business and operations in the same manner in which the same have
heretofore been conducted.  Fast during the period between the date hereof and
the Closing, shall conduct its business and operations in the same manner in
which the same have heretofore been conducted.  During such period, unless it
has received written consent thereto from the other party, neither Fast nor
North will:
 
(1)  Incur any obligation, liability or commitment, absolute or contingent,
other than current liabilities incurred in the ordinary and usual course of
business.
(2)  Declare or pay and dividends on or make any distributions in respect of ,
or issue, purchase, or redeem any of its shares of stock or partnership
interests except in accordance with the Agreement.
(3)  Subject any of its properties to a mortgage, pledge, or lien, except in the
usual and ordinary course of business.
(4)  Sell or transfer any of its properties, except in the usual and ordinary
course of business.
 
 

--------------------------------------------------------------------------------

 
(5)  Make any investment of a capital nature, except in the usual and ordinary
course of business.
(6)  Enter into any long-term contracts or commitments or modify or terminate
any existing agreements, except in the usual and ordinary course of business.
(7)  Use any of its assets or properties except for proper corporate purposes.
(8)  Sell, contract to sell, or issue any equity or debt securities.
 
(b)  During the period between the date of this Agreement and the Closing, North
and Fast,  shall each accord representatives of the other party access to the
offices, plants, records, files, books of account and tax returns, provided the
same will not unreasonably interfere with the normal operations of such
entities.
 
(c) If the Closing does not occur for any reason, each of the parties and their
respective affiliates will promptly return or destroy all such confidential
information and compilation thereof, as is practicable, and will certify to such
destruction or return to the other party.
 
               (d) Prior to the Closing or in connection therewith, any written
news releases or public disclosure by either North or Fast regarding the
Agreement or the transactions contemplated thereby, will be submitted to the
other party for its review and approval prior to such release or disclosure,
provided that such approval will not be unreasonably withheld and such review
and approval will not  be required of disclosures required to comply, in the
judgment of counsel, with federal or state securities or corporate laws or
policies.
 
(e) Contemporaneous with the Closing or the Effective Time of the Merger,
North’s Board of Directors will take all necessary and requisite actions to
nominate and appoint new directors designated by Fast, Vivian Liu; Henry Esber,
Ph.D.; and Ziad Mirza, M.D.; which appointment shall become effective upon the
completion of the transactions contemplated herein.
 
(f) North, acting through its Board of Directors, will authorize and take all
requisite and necessary actions to prepare and file the requisite reports and/or
filings with the SEC and make whatever other reports and/or filings that may be
required pursuant to applicable law.
 
(g) Fast will provide to North any documents and information necessary for
inclusion in the requisite reports and/or filings of North with the SEC or other
agency concerning the transactions contemplated hereby.  Fast agrees to correct
promptly any information provided for use in the reports and/or filings, if and
to the extent that, such information has become incorrect or misleading in any
material respect, Fast agrees to assist North to take all necessary steps to
cause the reports and/or filings, as so corrected if necessary, to be prepared
and delivered to the appropriate party to the extent required by applicable
state and federal securities laws.
 
(h) Except as required by law, neither Fast nor North will voluntarily take any
action that would, or that is reasonably likely to result in any of the
conditions agreed to herein not being satisfied.  Without limiting the foregoing
neither Fast nor North will take any action that would result in:  (i) any of
the representations and warranties set forth in this Agreement that are
qualified as to materiality becoming untrue; or (ii) any of such representations
and warranties that are not so qualified becoming untrue or inaccurate in any
material respect.
 
(i) North will continue to satisfy throughout the period from the date hereof to
the Closing any disclosure or filing requirements.

 
 

--------------------------------------------------------------------------------

 
SECTION 8. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF FAST.
 
All obligations of Fast under this Agreement and the transactions contemplated
hereby, are subject to the fulfillment prior to or as of the Closing and/or the
Effective Time of the Merger as indicated below, of each of the following
conditions:
 
(a) The representations and warranties by North in this Agreement or in any
certificate or document delivered pursuant to the provisions hereof or in
connection herewith, will be true at the Closing and as of the Effective Time of
the Merger as though such representations and warranties were made at and as of
such time.
 
(b) North and Sub will have performed and complied with, in all material
respects, all covenants agreements, and conditions required by this Agreement to
be performed prior to the Closing.  No legal action will be in effect which
would affect the consummation of the transactions contemplated herein or would
prohibit the consummation of the Merger.
 
(c) On or before the Closing the Board of Directors of North and the Sub will
have approved in accordance with applicable provisions of state corporate law,
the execution and delivery of this Agreement and consummation of the
transactions contemplated herein and will have submitted same to the
shareholders as may be required.
 
(d) On or before the Closing North will have delivered to Fast certified copies
of resolutions of the Board of Directors approving and authorizing: (i) the
execution, delivery, and performance of this Agreement and all necessary and
proper actions to enable North to comply with the terms of this Agreement; (ii)
the appointment or election of Fast’s nominees to North’s Board of Directors;
and (iii) all other matters set forth or contemplated herein.
 
(e) The Merger will proceed by applicable state law and North will have
sufficient shares of its common stock authorized to complete the Merger as of
the Effective Time of the Merger and the transactions contemplated hereby.
 
(f) At the Closing the directors and officers of North and Sub will have
resigned in writing from their positions effective at the Closing, and those
persons designated by Fast as nominees, Vivian Liu, Henry Esber, Ph.D., and Ziad
Mirza, M.D., will be duly appointed as directors on the North Board which
appointment will be effective upon the Closing and acceptance of the appointment
by the new directors.
 
(g) At the Closing, all instruments and documents delivered by North to Fast
will be reasonably satisfactory to legal counsel for Fast.
 
(h) The capitalization of North will be effective as set forth herein.
 
(i) The shares of common stock of North to be issued to Fast Stockholders at or
after the Closing will be validly issued, nonassessable, and fully paid under
the provisions of applicable state law and will be issued in a private,
nonpublic offering in compliance with federal, state, and applicable securities
laws.
 
(j) Fast will have completed its due diligence investigation of North with
satisfactory  results.
 
SECTION 9. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF NORTH.
 
All obligations of North under this Agreement to effect the transactions
contemplated hereby are subject to the fulfillment, prior to or at the Closing
or the Effective Time, of each of the following conditions:
 
 
 

--------------------------------------------------------------------------------

 
(a) The representations and warranties by Fast as stated in this Agreement or in
any certificate or document delivered pursuant to the provisions hereof or in
connection herewith will be true at and as of the Closing and the Effective Time
of the Merger as though such representations and warranties were made at and as
of such times.
 
(b) Fast will have performed and complied with in all material respects all
covenants, agreements, and conditions required by this Agreement to be performed
or complied with by Fast .(c) On or before the Closing the Fast Board of
Directors will have approved in accordance with applicable provisions of state
corporate law, the execution and delivery of this Agreement and the consummation
of the transactions contemplated herein.
 
(d) At the Closing all instruments and documents delivered by Fast pursuant to
the provisions hereof will be reasonably satisfactory to legal counsel for
North.
 
(e) The Merger will be permitted by applicable state law.
 
(f) North will have an exemption from registration under the Securities Act of
1933 and the laws of the various states of residence of Fast Stockholders for
issuance of the shares of North common stock to be issued to Fast Shareholders
pursuant to this Agreement.
 
SECTION 10.  SURVIVAL.
 
The representations and warranties contained in this Agreement and any other
document or certificate relating hereto except the investment letters executed
by the Fast Shareholders  will survive and continue in full force and effect for
a period of three months after the Closing.
 
SECTION 11.  INDEMNIFICATION.
 
(a) From and after the Closing of this Agreement, North agrees to indemnify,
defend, and hold harmless Fast and each person who is now, or has been at any
time prior to the date of this Agreement, or who becomes prior to the closing an
officer or director of Fast against any costs or expenses including reasonable
attorneys’ fees, judgments, fines, losses, claims, demands, liabilities,
damages, and deficiencies, including interest and penalties, incurred or
suffered in connection with any claim, action, suit, proceeding, or
investigation, whether civil, criminal, or administrative arising from matters
existing or occurring prior to the Closing, whether asserted or claimed prior
to, at, or after the Closing, which is based in whole or in part on, or arising
in whole or in part from the fact that such person is or was a director or
executive officer of Fast, including, without limitation, all losses, claims,
damages, costs, expenses, liabilities, judgment, or settlement amounts based in
whole or in part on, or arising in whole or in part from, or pertaining to this
Agreement or the transactions contemplated hereby to the fullest extent that
Fast could have been permitted under applicable state laws and its certificate
of incorporation, bylaws, and other agreements in effect on the date hereof to
indemnify such individual.
 
 
 

--------------------------------------------------------------------------------

 
(b) From and after the Closing of this Agreement, Fast agrees to indemnify,
defend, and hold harmless, North and each person who is now, or has been at any
time prior to the date of this Agreement, who was prior to the Closing a
director or officer of North against any costs or expenses, including reasonable
attorneys’ fees, judgments, fines, losses, claims, demands, liabilities,
damages, and deficiencies, including interest and penalties, incurred or
suffered in connection with any claim, action, suit, proceeding, or
investigation, whether civil, criminal, or administrative arising from matters
existing or occurring prior to the Closing, whether asserted or claimed prior
to, at, or after the Closing, which is based in whole or in part on, or claimed
prior to,  at, or after the Closing which is based in whole or in part on, or
arising in whole or in part from the fact that such person is a party to this
Agreement or is, or was a director or officer of North including without
limitation, all losses, claims, damages, costs, expenses, liabilities,
judgments, or settlement amounts based in whole or in part on, or arising in
whole or in part from or pertaining to this Agreement or the transactions
contemplated hereby to the fullest extent that North could have been permitted
under applicable state laws and its certificate of incorporation, bylaws, and
other agreements in effect on the date hereof to indemnify such individual.
 
(c) Any indemnified party wishing to claim indemnification under subsection (a)
or (b) of this Section, upon learning of any such claim, action, suit,
proceeding, or investigation will promptly notify North if under subsection (a),
or Fast if under subsection (b).  However failure to so notify the appropriate
party will not relieve the indemnifying party from any liability which it may
have under this Section, except to the extent such failure materially prejudices
such party.  In the event of any such claim, action, suit, proceeding, or
investigation, (i) the indemnifying party will have the right to assume the
defense thereof and will not be liable to any such indemnified party in
connection with the defense thereof; (ii) the indemnified party will cooperate
in all respects as requested by the indemnifying party in the defense of any
such matter, and (iii) the indemnifying party will not be liable for any
settlement effected without its prior written consent, which consent will not be
unreasonably withheld; provided however, that the indemnifying party will not
have any obligation hereunder to any indemnified party and when a court will
ultimately determine, and such determination will have become final, that the
indemnification of such indemnified party in the manner contemplated hereby is
prohibited by law.
 
 SECTION 12.   NATURE OF REPRESENTATIONS.
 
 All of the parties hereto are executing and carrying out the provisions of this
Agreement in reliance solely on the representation, warranties, covenants, and
agreements contained in this Agreement and the other Transaction Documents
delivered at the Closing and not upon any representation, warranty, agreement,
promise, or information, written or oral, made by the other party or any other
person other than as specified herein.
 
SECTION 13. DOCUMENTS AT CLOSING.
 
At the Closing the following documents will be delivered:
 
The Closing the transactions contemplated herein will take place on such date
(the “Closing”) as mutually determined and agreed upon by the North and
Fast.  The parties will use all reasonable effort to cause the Closing to occur
as expeditiously as possible.  The Agreement shall be given effect immediately
upon the Effective Time of the Merger. The Closing of this Agreement shall
proceed as follows:
 
North shall provide the following:
 
(a) Resolutions of the Board of Directors of North pertaining to:
 
(1)  approval and ratification of  the Merger Agreement and Plan of Merger and
documents relating thereto;
 
(2) amendments to its Articles of Incorporation to:
 
(a)  change the corporate name to Innovus Pharmaceuticals, Inc.
 
(b) effect a reverse split whereby the issued and outstanding shares of North
shall be reduced by the ratio of ten to one.
 
(c) provide for authorized capital of 150,000,000 shares of common stock, par
value of $.001 per share.
 
 
 

--------------------------------------------------------------------------------

 
(b) North shall provide resolutions adopted by the written consent of the
shareholders approving the amendments to the Articles of Incorporation of North
and resolutions adopted by the shareholder of the Sub approving the Merger
Agreement and Plan of Merger and approving the Certificate of Merger.
 
(c)  North shall provide resignations of its current officers and directors and
shall provide appropriate corporate resolutions for the appointment of directors
as provided herein.
 
(d) North shall provide a corporate resolution adopted and approved by the North
Board of Directors authorizing the issuance of shares of North restricted common
stock (post reverse split), par value of $0.001 per share, to the Fast
Shareholders whereby Fast shareholders shall own ninety-two per cent (92%) of
the issued and outstanding shares after the consummation of the transactions set
forth herein.
 
               (e) North shall provide Fast with an opinion of counsel that the
shares to be issued in the merger  will be  validly issued, fully paid and
nonassessable.
 
(f) North shall deliver instructions to its transfer agent to issue certificates
evidencing the North shares of common stock (post reverse split) to the Fast
Shareholders, at the exchange ratio in accordance with the terms of this
Agreement. North shares will be issued when shares of Fast have been presented
to the transfer agent in proper form. Each certificate evidencing shares of
North common stock issued to the Fast Shareholders will bear a restrictive
legend prohibiting the transfer by the holder without first complying with the
Securities Act of 1933, as amended, or any exemption thereunder, or Rule 144
promulgated thereunder.
 
Fast shall provide the following:
 
(a) Fast shall present a certification that Fast is a corporation in good
standing under the laws of the Delaware.
 
(b)  Fast shall provide resolutions adopting the Merger Agreement and Plan of
Merger as well as the Certificate of Merger approved by not less than a majority
of the issued and outstanding shares of common stock of Fast.
 
(c) Present a certification from its president that Fast has performed all
corporate acts required under statute, regulations, articles of incorporation,
bylaws or any other requirement to effect the transaction with North including
the certification that the issued and outstanding shares of common stock of Fast
are fully diluted as of the Closing.
 
(d) Present audited financial statements of Fast for the period ended as of
December 31, 2010, and unaudited financial statements for the period ended March
31, 2011.
 
SECTION 14.  CONDITIONS TO CLOSING.
 
The obligations of Fast and North to complete the transactions provided for
herein shall be subject to the performance of all their respective agreements
hereunder on or before the Closing, to the material truth and accuracy of the
respective representations and warranties of  Fast  and of North contained
herein, and to the further conditions that:
 
(a)  All representations and warranties contained in this Agreement are
substantially true and correct on and as of the Closing with the same effect as
if made on and as of said date.
 
(b)  As of the Closing there shall have been no material adverse change in the
affairs,
 
business, property, or financial condition of North and Fast and North and Fast
shall so certify in writing.
 
 
 

--------------------------------------------------------------------------------

 
(c)  All of the agreements and covenants contained in this Agreement that are to
be complied with, satisfied and performed by each of the parties hereto on or
before the Closing, shall, in all material respects, have been complied with,
satisfied, and performed.
 
SECTION 15. FINDER’S FEES.
 
North represents and warrants to Fast and Fast represents and warrants to North
that neither of them has incurred any liabilities, express or implied, to any
“broker” or “finder” or similar person in connection with this Agreement or any
of the transactions contemplated hereby.
 
SECTION 16. TERMINATION AND ABANDONMENT
 
This Agreement may be terminated and abandoned at any time prior to the Closing
upon the following conditions:
 
(a)  By the mutual consent of the parties.
 
(b)  By the Board of Directors of North or Fast if, in the opinion of either
party, the Closing of the Agreement is impracticable by reasons of litigation or
change of circumstances.
 
(c)  By the Board of Directors of North or Fast  if, in the bona fide judgment
of either, there shall have been a material violation of any covenant or
agreement set forth herein, or any warranty or representation shall be untrue;
or the Board of Directors should, in its bona fide judgment, deem the Agreement
inadvisable or impracticable by reason of any defect which, in the opinion of
counsel, for the party who has made such determination, constitutes a material
defect in the title of the other party, or which defect affects a material part
of its assets, or which has otherwise subjected the party to a substantial
liability or obligation.
 
(d)  By either party if any action or proceeding before any court or
governmental body or agency shall have been instituted or threatened to restrain
or prohibit the consummation of this Agreement and such party deems it
inadvisable to proceed.
 
(e) Effect of termination.  In the event of termination, notice shall be given
to North or Fast and thereupon this Agreement shall become wholly void and of no
effect and there shall be no liability on the part of either to the other or
their respective officers or directors.
 
SECTION 17. MISCELLANEOUS.
 
(a) Further Assurances.  At any time and from time to time after the Closing
each party will execute such additional instruments and take such action as may
be reasonably requested by the other party to confirm or to perfect or to carry
out the intent and purposes of this Agreement.
 
(b) Waiver.  Any failure by any party hereto to comply with any of its
obligation, agreements, covenants, or conditions provided herein may be waived
in writing by the party (in its sole discretion) to whom such duty or compliance
is owed.
 
(c) Amendment.  This Agreement may be amended only in writing as agreed to by
all parties hereto.
 
(d) Notices. Any notice under this Agreement shall be deemed to have been
sufficiently given if sent by registered or certified mail, postage prepaid,
addressed as follows:
 
If to Fast to:
Vivian Liu
FasTrack, Inc.
80 West Sierra Madre Blvd., #392
Sierra Madre, CA 91024


 
 

--------------------------------------------------------------------------------

 
If to North and Sub to:
Wallace Boyack
2290 East 4500 South, Suite 130
Salt Lake City, Utah 84117


or to any other address which may hereafter be designated by either party by
notice given in such manner.  All notices shall be deemed to have been given
when sent, addressed as aforesaid.
 
(e) Headings.  The headings in this Agreement are inserted for convenience only
and have no effect in any way on the meaning or interpretation of this
Agreement.
 
(f) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when executed and delivered will be deemed an original, but all
such counterparts shall constitute one and the same instrument.
 
(g) Final Agreement and Merger.  This Agreement supersedes all prior agreements
and understandings between the parties and may not be changed or terminated
orally.  Any modification or change or waiver of any of the provisions hereof
shall not be binding unless in writing and signed by the parties hereto.  There
are no oral promises, conditions, representations, understandings,
interpretations, or terms of any kind as conditions or inducement to the
execution hereof.
 
(h) Severability.  If any part of this Agreement is determined or deemed to be
unenforceable, the remaining provisions of the Agreement will remain in full
force and effect and valid.
 
(i) Responsibility and Costs. Whether the Agreement is consummated or not and
except as otherwise set forth below, all fees, expenses, and out-of-pocket costs
including, but not limited to, fees and disbursements of counsel, financial
advisors and accountants and expenses associated with fulfillment of the
obligations set forth herein, that are incurred by the parties hereto, will be
borne solely and entirely by the party that has incurred such costs and
expenses, unless the failure to consummate the Agreement constitutes a breach of
the terms hereof, in which event the breaching party will be responsible for all
costs related hereto.
 
(j) Binding Effect.  This Agreement will be binding upon the parties hereto and
inure to the benefit of the parties, their respective heirs, administrators,
executors, successors, and assigns.
 
(k) Legal Representation.  The parties hereto acknowledge and agree that each
respective party is represented by the same legal counsel and that each party
hereby waives any existing or potential conflict of interest that may exist or
occur by such common representation.
 
(l) Governing Law.  This Agreement will be governed and construed in accordance
with the laws of the State of Utah without regard to principles of conflicts of
law.



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.
 
                                                                                        
NORTH HORIZON, INC.


By  s/Wallace Boyack
                                                                           President


STATE OF UTAH                              )
:  ss.
SALT LAKE COUNTY                     )
 
On this _____ day of __________, 2011, before me the undersigned officer,
personally appeared Wallace Boyack  known to be the President of the above-named
corporation, and that he, holding such position, being authorized so to do,
executed the foregoing instrument for the purposes therein contained, by signing
the name of the corporation.
 
IN WITNESS WHEREOF, I have hereunto set my hand and official seal.


 
 
NOTARY PUBLIC


NORTH FIRST GENERAL, INC.


By  s/Wallace Boyack
                                                                           President
 
 

--------------------------------------------------------------------------------

 


STATE OF UTAH                              )
:  ss.
SALT LAKE COUNTY                     )
 
On this 13 day of July 2011, before me the undersigned officer, personally
appeared Wallace Boyack  known to be the President of the above-named
corporation, and that he, holding such position, being authorized so to do,
executed the foregoing instrument for the purposes therein contained, by signing
the name of the corporation.
 
IN WITNESS WHEREOF, I have hereunto set my hand and official seal.


 
 
NOTARY PUBLIC


FASTRACK, INC.


By  s/Vivian Liu  
President
 
STATE OF                                          )
:  ss.
COUNTY                                            )

 
On this _____ day of __________, 2011, before me the undersigned officer,
personally appeared  , known personally to me to be the  , respectively, of the
above-named corporation, and that she, as such officer, being authorized so to
do, executed the foregoing instrument for the purposes therein contained, by
signing the name of the corporation by herself as such officer.
 
IN WITNESS WHEREOF, I have hereunto set my hand and official seal.


 
 
NOTARY PUBLIC











 
 

--------------------------------------------------------------------------------

 
